FANNING, Justice. '
I concur with the opinion written by Chief Justice HALL in this cause. It is my considered view that appellants’ point 3 is controlling and decisive of this appeal. If W. C. Knox were living today, the aver-ments he made under oath in the Mamie Maume injunction suit, to the effect that the leasehold and royalty interests in the Hawkins lots in question were the separate property of his wife, Harryett Knox, and that he, Knox, owned no interest whatsoever therein (which averments were also made by Mrs. Knox and which averments resulted in preventing the property in question from being sold for a board bill owed by Knox to Mamie Maume) would under public policy and the controlling judicial decisions of this State,, forever bar him,, or as some authorities say “close the door” against a subsequent contention by W. C. Knox that the property in question was community. The recent well-considered opinion written by Justice Rope of the San Antonio Court of Civil Appeals in the case of Dellerman v. Mangold, 271 S.W.2d 720, in which writ of error was recently refused by the Supreme Court, I think is very much in point here, as are the quotations from this case made by Chief Justice HALL in his opinion in this cause. As in the Dellerman v. Mangold case, supra, Knox having defeated his creditor (Mamie Maume for her board bill) if alive would have no enforceable right to contend or maintain that the property in question was community because public policy would prevent same, and as stated in the Dellerman v. Mangold case, supra, “The courts leave the parties in the position in which they have placed themselves.” It is also thought that the following quotations from Hardy v. De Leon, 5 Tex. 212: “If a defendant has acknowledged the title of the plaintiff, he cannot afterwards dispute it”, is pertinent to this case. W. C. Knox, if living, therefore would not be permitted by public policy and the courts of this State to change his position to dispute the title he had sworn in the Mamie Maume injunction suit to be in his wife. Mrs. Harryett Knox, who also swore in the Mamie Maume injunction suit that the property in question was her separate property, has never changed her position with reference to this matter.
It is also my further view that the matter presented here does not have the effect of passing title from Knox to his wife, but it does effectively prevent him from prosecuting his fight or claim to the title, which claim or right is not an enforceable right, by virtue of the prior contrary position taken by Knox in the Mamie Maume injunction suit.
Justice Griffin, in the. majority opinion of the Supreme Court of Texas, in Knox v. Long, 152 Tex. 291, 257 S.W.2d 289 (in a previous appeal of the case at bar) on page 297 of said opinion stated: "Mrs. Long stands' in privity with her father, W. C. Knox; * * * ” (Emphasis added.)
Appellee Mrs. Long, standing in privity with her father, W. C. Knox, also is subject to the same bar as her father, and under public policy and the controlling judicial decisions of this State, has no enforceable right to contend or maintain that the leasehold and royalty interests in question and the monies held in suspense from the oil runs on such interests, were community property of her father, W. C. Knox. I concur in sustaining appellants’ point 3, and concur in reversing and rendering this cause for appellants, except as to that phase of the judgment which was not appealed from which awarded appellee Mrs. Long a ½ interest in a piano, a Chrysler automo*957bile, and a silver ring, which portion of the judgment was affirmed, with which part-affirmance I concur.
I concur in the overruling of appellants’ other points and thoroughly agree with Chief Justice HALL’S opinion in every respect.